Title: Thomas Jefferson to Robert Smith, 23 September 1810
From: Jefferson, Thomas
To: Smith, Robert


          
            
              Dear Sir
              Monticello Sep. 23. 10.
            
              I have waited the occasion of the present inclosure to perform the duty of my thanks for the kind communication of papers from your office in the question between Livingston & myself. these have mainly enabled me to give a correct statement of facts.  I deferred proceeding to a particular consideration of the case in hopes of the aid of Moreau’s memoir, which I have understood to be the ablest which has been written. but I was at length forced to proceed without it, my counsel informing me they were ruled to plead, & must therefore know the grounds of defence. you will see what I have made of it by the inclosed, which I forward in the hope you will consider & correct it. I have done this the rather because I presume all my fellow labourers feel an interest in what all approved, and because I think I should urge nothing which they disapprove.  will you then do me the favor to put on paper such corrections as you would advise, & forward them to me, handing on the inclosed paper at the same time to mr Rodney? I write to him by this post that he may expect it from you, & I ask the same favor of correction from him, and above all to delay as little as possible, because time presses to give to this paper it’s ultimate form. my counsel press me earnestly not to let the topics of defence get out, so as to be known to the adversary. Altho’ I know Congress will be strongly urged, yet I hope they will take no measure which may impress a jury unfavorably, by inferences not intended. and were the case to be thought to belong to the public, still I believe it better they should let it come on on the footing of a private action.I pray you to be assured of my constant affection & respect.
            
              Th:
              Jefferson
          
          
             Sep. 26. 10. P.S. in my letter of the 23d I now recollect that I omitted to observe, with respect to the arrangement of materials in the paper inclosed, that it is not such as counsel would employ in pleading a cause. it was determined by other considerations. I thought it very possible the case might be dismissed out of court by a plea to the jurisdiction.  I determined, on this event, to lay it before the public, either directly, or through Congress. respect for my associates, for myself, for our nation, would not permit me to come forward, as a criminal under accusation, to plead and argue a cause. this was not my situation. I had only to state to my constituents, a common transaction. this would naturally be by way of Narrative or Statement of the facts, in their order of time, establishing these facts as they occur, & bringing forward the law arising on them, & pointing to the Executive the course he was to pursue. I supposed it more dignified to present it as a history & explanation of what had taken place. it does not indeed, in that form, display the subject in one great hole whole: but it brings forward successively a number of questions, solving themselves as they arise, & leaving no one unexamined. and the mind, after travelling over the whole case, & finding, as it goes along, that all has been considered, & all is right, rests in that state of satisfaction which it is our object to produce. in truth I have never known a case which presented so many distinct questions, having no dependance on one another, nor belonging even to the same branches of jurisprudence. 
            
              ever your’s
              
 Th:J.
            
          
        